Citation Nr: 9921405	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-17 306A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, a friend




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1962 to February 
1964.  

In April 1983, the RO denied service connection for a nervous 
disorder.  In July 1990, the veteran submitted a request to 
reopen the claim.  In August 1990, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The veteran appealed the decision and was afforded a hearing in 
February 1993.  The Board of Veterans' Appeals (Board) remanded 
the claim in April 1993.  In an August 1994 decision, the RO 
hearing officer who presided at the February 1993 hearing 
determined that new and material evidence had been submitted to 
reopen what was then characterized as a claim of service 
connection for a psychiatric disorder, but the claim remained 
denied.  In April 1995, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  
Included in the Board's findings was that the veteran did not 
have PTSD.  In October 1996 the veteran's representative 
submitted evidence to reopen the veteran's claim contending that 
he currently had PTSD.  In February 1997 the RO denied service 
connection for PTSD, apparently reopening the veteran's claim and 
in April 1997 the RO found that new and material evidence had not 
been submitted to reopen his claim for service connection for a 
psychiatric disorder.  The Board notes that in Barnett v. Brown,  
8 Vet. App. 1, 4 (1995) it was held that the new and material 
evidence requirement is a material legal issue which the Board 
has a legal duty to address, regardless of the regional office's 
actions.  The veteran is clearly seeking service connection for 
his claimed psychiatric disorder.  Accordingly, we have 
recharacterized the issue as reflected on the title page. 


FINDINGS OF FACT

1.  In April 1995, the Board denied service connection for an 
acquired psychiatric disorder, to include PTSD.  

2.  Evidence submitted since the April 1995 Board decision is 
more than merely cumulative and is so significant that it must be 
considered in order to decide the merits of the claim of service 
connection for an acquired psychiatric disorder, to include PTSD.  

3.  The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is plausible.  

4.  An acquired psychiatric disorder, to include PTSD, is related 
to the veteran's service.  


CONCLUSIONS OF LAW

1.  Evidence received since April 1995, when the Board denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1999); 38 C.F.R. §§ 3.104, 
3.156(a) (1998).  

2.  The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  An acquired psychiatric disorder, to include PTSD, was 
incurred during service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in April 1995, when the Board denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, included the veteran's service medical records and 
certain military administrative records.  An enlisted performance 
report showed that the veteran received non-judicial punishment 
in May 1963 and January 1964.  He was hospitalized at the U.S. 
Naval Hospital in Oakland, California, in November 1963, and 
hospitalized for 20 days in January 1964 at the U.S. Naval 
Hospital in San Diego, California.  A January 1964 medical record 
indicated that he was involved in a fight aboard ship.  He became 
angry, and threatened a shipmate.  He was described as ill-
tempered, flaring up over small incidents.  Supervisors 
considered him a good worker, but he could not work with others 
and tended to become involved in fights.  A psychiatrist noted 
that psychiatric evaluation was difficult and incomplete because 
of a language barrier.  (It was noted elsewhere that the veteran 
was from Puerto Rico.  The service medical records also show that 
the veteran was assigned to duty aboard the USS Mauna Kea, AE-22, 
an ammunition ship.)  His history included social isolation, 
feelings of inferiority, over-sensitivity to a paranoid-like 
degree and periods of aggressiveness and loss of control.  The 
veteran was thought to be very aware of his lack of friends; he 
had depressive symptoms, urges to cry, insomnia, and nightmares.  
A subsequent medical board report during the veteran's 
hospitalization in January 1964, noted that his command of 
English was extremely poor, but he had little difficulty in 
communicating his basic thoughts.  He had frequently been 
involved in fights when he was younger and had had many fights in 
service.  He believed that people picked on him and he became 
angry as a result.  He was extremely ambivalent about staying in 
the service.  He wanted to complete his tour of duty, but did not 
feel he could tolerate being aboard ship.  The hospital admission 
diagnosis of aggressive reaction was retained, and the medical 
board opined that the veteran should be separated from service 
due to his difficulties communicating and handling his aggressive 
impulses.  The medical board also concluded that the veteran had 
a personality disorder which rendered him unsuitable for service.  
He was honorably discharged by reason of unsuitability in 
February 1964.  

In February 1983, the veteran submitted his claim for service 
connection for a nervous disorder.  A January 1983 VA psychiatric 
evaluation was subsequently associated with the claims folder.  
The examiner noted that the veteran had difficulty in describing 
his experiences.  He had been assigned to a munitions ship and 
was apprehensive.  Assessments included dysthymic disorder.  

In April 1983, the RO denied service connection for a nervous 
disorder.  In July 1985, the veteran submitted a request to 
reopen his claim of service connection for a nervous disorder.  
He was subsequently hospitalized at a VA Medical Center in 
Wilkes-Barre, Pennsylvania.  A VA hospital discharge summary, 
dating from July to August 1985, contained the examiner's 
observation that the veteran's account of previous psychiatric 
illness was vague, and he said he could not recall very much.  
Diagnoses included adjustment disorder with mixed features and 
personality disorder.  

In a June 1986 letter to a VA physician, [redacted] of [redacted] 
Corporation, reported that the veteran had been a [redacted] employee 
for approximately 14 years.  Throughout his employment, he had 
exhibited what [redacted] regarded as erratic behavior; as evidenced by 
customer complaints, alleged threats to fellow employees and acts 
of physical confrontation.  Mr. [redacted] requested that the VA 
physician issue a statement opining that the veteran was fully 
capable of functioning in his work environment at [redacted] before he 
would be permitted to return to work.  An April 1987 letter to VA 
from [redacted] listed the number of days in which the veteran was 
absent from work on sick leave from 1981 to 1986.  

In July 1990, the veteran submitted a portion of a September 1988 
Social Security Administration (SSA) disability determination.  
The decision concluded that the veteran had not engaged in 
substantial, gainful employment since November 1986, and medical 
evidence demonstrated that he had a severe substance addiction 
disorder, as well as organic mental, affective, and personality 
disorders.  

In an August 1990 rating decision, the RO concluded that the 
additional evidence submitted by the veteran, including the 
September 1988 SSA disability determination, was not new and 
material evidence because it did not relate to the onset of a 
psychiatric disorder.  The veteran appealed the decision.  

In March and May 1991 statements, the veteran described his 
symptoms.  In a January 1992 hearing, he testified that, once he 
learned he had been assigned to a munitions ship, he had 
difficulty sleeping, and sometimes woke up screaming.  He was 
given pills by a corpsman to help him relax.  He fought with 
another person aboard ship, sustained a head injury in the fight, 
and was then taken to a hospital.  While hospitalized, a man in 
the bed next to the veteran slit his wrists and was found the 
next morning in a pool of blood.  The veteran testified that he 
was also hospitalized at a facility identified as "Chit Chat 
Farms" in Warnersville, Pennsylvania, where it was determined 
that he had "a lot of dead cells in his brain".  

A VA hospital discharge summary from the VA Medical Center in 
Coatesville, Pennsylvania, dating from May to June 1986, was 
subsequently associated with the claims folder.  Diagnoses of the 
veteran included cocaine dependency and withdrawal, and dysthymic 
disorder.  VA medical records dating from September 1990 to 
November 1991, reflect treatment of the veteran for alcohol 
dependence.  An August 1985 VA psychological evaluation noted the 
veteran's inability to maintain motivation and concentration, and 
the examiner indicated that, while the evaluation did not show 
organic impairment, organic etiology could not be ruled out.  A 
June 1984 VA neurology evaluation referred to a prior abnormal 
electroencephalogram (EEG) and the examiner recommended further 
testing to exclude the possibility of a tumor.  Records of 
medical treatment of the veteran at the VA Medical Center in 
Wilkes-Barre, Pennsylvania, dating from January 1984 to April 
1992, reflect extensive treatment at the mental hygiene clinic, 
and include notes from a physician who opined that it was unknown 
whether the veteran could safely function in his employment at 
[redacted].  

On June 1992 VA psychiatric examination, the examiner described 
the veteran's pertinent medical history, and noted that several 
diagnoses had been rendered, including adjustment and personality 
disorders, substance dependence, affective disorder, not 
otherwise specified, and bipolar disorder.  Abnormalities on an 
EEG and a brain scan suggested the possibility of an infarct.  
Following clinical evaluation, the diagnoses were personality 
disorder, not otherwise specified, psychosis, not otherwise 
specified, affective disorder, not otherwise specified, and 
possible organic brain syndrome.  

In a July 1992 decision, the RO hearing officer who presided over 
the veteran's January 1992 hearing concluded that new and 
material evidence had been submitted to warrant reopening the 
claim of service connection for what was characterized as a 
psychiatric disorder, but the claim remained denied.  The hearing 
officer indicated that service medical records did not 
demonstrate that the veteran had a psychiatric disorder during 
service, and physicians had not related subsequently diagnosed 
psychiatric disorders to service.  

SSA records associated with the claims folder included a report 
of an August 1988 SSA psychological evaluation of the veteran and 
a list of records apparently relied upon by SSA in making a 
disability determination.  The psychological evaluation did not 
include discussion of the etiology of any psychiatric disorder.  

At a February 1993 hearing, the veteran testified that he had 
received medical treatment for psychiatric disorders for many 
years after service.  He did not specify the year in which he 
first received medical treatment after service.  

In April 1993, the Board remanded the claim of service connection 
for a psychiatric disorder.  The remand directed the RO to 
attempt to obtain the veteran's service personnel records, any 
additional service department records, and any VA records of 
medical treatment of the veteran dated prior to 1970.  

In May 1993, the National Personnel Records Center indicated that 
all military records pertaining to the veteran had been forwarded 
in 1983.  

A July 1985 VA EEG of the veteran was associated with the claims 
folder.  The examiner observed that the EEG, like a previous EEG 
in February 1985, was considered abnormal.  The EEG findings were 
non-specific and were seen in various conditions such as moderate 
degree of electrolyte abnormalities.  The findings were also 
believed suggestive of possible head trauma.  A July 1985 VA 
neurology consult included an impression that the veteran did not 
demonstrate any focal neurological findings, except for some 
subtle cognitive function abnormalities.  The examiner indicated 
that the findings required differentiation in view of the 
veteran's history of head trauma and complaints of depression.  
The abnormal EEG was thought to be compatible with post-traumatic 
encephalopathy, which was stable.  Additional testing was 
recommended.  

In a June 1993 VA social summary, the veteran gave a history of 
head injury, but did not describe the circumstances of the 
injury.  He also indicated that he was receiving disability 
benefits from SSA.  He reported three suicide attempts.  A June 
1993 VA psychological test report concluded that a diagnostic 
impression based on the test results was not warranted due to a 
marked over-reporting of the veteran's symptoms.  

On a June 1993 VA psychiatric examination, the veteran reported 
that he had served onboard an ammunition ship and had been scared 
that the ship might blow up.  At the conclusion of the 
examination the diagnoses included depressive disorder, not 
otherwise specified, and mixed personality disorder.  There was 
no finding relating the disorders to service.  In September 1993, 
the VA Medical Center in Wilkes-Barre indicated that no records 
of treatment of the veteran prior to 1970 were available.  

In an April 1994 hearing, the veteran testified about a fight 
aboard his ship, falling and injuring his head, and being 
hospitalized.  He explained that he began receiving psychiatric 
treatment shortly after he was employed at [redacted], but he did not 
specify a date for the beginning of medical treatment.  

In an April 1995 decision, the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The Board 
concluded that the veteran was treated for an "aggressive 
reaction" in service and discharged because of 
"unsuitability".  The Board pointed out that a personality 
disorder is not a disability for which service connection may be 
granted under VA laws and regulations.  The Board also concluded 
that the evidence did not demonstrate that the veteran manifested 
a psychosis within one year after service and did not show the 
presence of any mental disorder until 1983.  Post-service 
psychiatric evaluations had not related the onset of a 
psychiatric disorder to service and he was not shown to have 
PTSD.  

Evidence added to the record since April 1995 includes the 
veteran's June and August 1996 statements describing his 
symptoms.  The evidence also includes a psychiatric evaluation of 
the veteran reported in an October 1996 letter from Manikant V. 
Desai, M.D.  Dr. Desai described the veteran's pertinent medical 
history and current complaints and medication.  Diagnostic 
impressions included PTSD, history of substance abuse, and 
bipolar disorder, not otherwise specified.  Dr. Desai opined that 
the veteran's emotional problems are directly related to trauma 
he experienced while serving aboard ship, including nightmares 
and fear of death.  An additional stressor occurred when the 
veteran witnessed someone in the naval hospital in San Diego 
apparently cutting his wrists in a suicide attempt.  Dr. Desai 
added that the veteran's problems had continued since service.  
In an October 1996 statement, the veteran's representative 
asserted a claim of service connection for PTSD.  

In a January 1997 statement, the veteran contended that his 
psychiatric problems began during service when he feared his ship 
would explode.  He had nightmares and was constantly irritated 
and anxious until one day, he got involved in a fight, and found 
himself in the psychiatric ward of the naval hospital in San 
Diego.  In another January 1997 statement, the veteran's 
representative requested that the claim of service connection for 
a psychiatric disorder be reopened.  Duplicate military personnel 
and medical records were added to the claims folder.  

On November 1996 VA psychiatric examination, the diagnoses 
included bipolar disorder, not otherwise specified, features of 
PTSD and a personality disorder, not otherwise specified, and a 
Global Assessment of Functioning score of 35. The examiner opined 
that, while the veteran revealed symptoms of PTSD, there was no 
history of a life-threatening stressor because he did not serve 
in a combat zone.  The examiner further opined that the veteran's 
fears of danger aboard ship were mainly paranoid.  

At a hearing in June 1997, the veteran again reported his medical 
history and current complaints, along with his fears while 
serving aboard the ammunition ship.  

In a May 1997 VA interim summary report, an examiner referred to 
the veteran's fear of an explosion aboard his ship and witnessing 
the suicide of a man in the bed next to his at a naval hospital.  
The examiner opined that the sustained distress experienced while 
the veteran was in the military initiated the pathophysiology of 
a chronic, severe, mental disorder which he had experienced since 
service.  The veteran's functioning since his military 
experiences differed markedly from his developmental experience 
and premorbid functioning.  The examiner diagnosed bipolar 
disorder and traits of PTSD.  In a January 1998 medical progress 
note, the examiner indicated that the veteran continued to 
undergo treatment for bipolar disorder which first manifested 
itself when he was aboard an ammunition ship during service.  The 
disorder was also manifested during the veteran's current VA 
psychiatric treatment.  

The veteran submitted photocopies of photographs of himself, 
apparently taken during service.  

An April 1998 VA psychiatric report indicated that the veteran's 
complaints were mainly of depression, along with some mood swings 
and hypomanic episodes.  The diagnosis was bipolar disorder, not 
otherwise specified.  

In a December 1998 VA summary report, the examiner who evaluated 
the veteran in May 1997 and January 1998 opined that sustained 
hyper-arousal and psychological distress, which the veteran 
experienced aboard his ship, initiated the pathophysiology of a 
chronic, severe mental disorder, in the form of a bipolar 
disorder.  The examiner recommended regularly scheduled 
psychiatric chemotherapy and psychotherapy sessions.  

The veteran submitted a duplicate of a portion of his service 
medical records, including a psychiatric evaluation.  

In a January 1999 hearing, the veteran's representative indicated 
that additional medical records of treatment of the veteran might 
become available.  The veteran testified that, while he was 
aboard ship, a sailor, aware of his fear of being killed in an 
explosion, struck a garbage can lid against a ladder, apparently 
in order to create a noise to startle him.  The veteran reacted 
by becoming extremely angry.  He also identified the photographs 
of himself submitted earlier and said that they were taken before 
he was assigned to the ammunition ship.  

Subsequent to the January 1999 hearing, a February 1999 VA 
physician's note reported that the veteran was being treated for 
a bipolar disorder.  Symptoms included hypomania and depression.  
The examiner indicated that these symptoms began during service 
and resulted in the veteran's admission to a naval hospital.  The 
examiner added that the veteran's description of his symptoms 
during his hospitalization in service were consistent with the 
current diagnosis of bipolar disorder.  


Additionally, in a February 1999 letter to the veteran's 
representative, Dr. Desai provided a detailed description of the 
veteran's pertinent history and current mental status.  Dr. Desai 
opined that the veteran continued to have difficulties due to his 
traumatic experiences in service and the veteran's PTSD was 
related to service.  

In a March 1999 statement, the veteran's representative confirmed 
that no additional evidence was forthcoming from the veteran.  


Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1131.  For certain chronic diseases, service 
connection also may be granted on a presumptive basis when they 
become manifested to a degree of ten percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board's April 
1995 decision denying service connection for an acquired 
psychiatric disorder, to include PTSD, is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  

In order to reopen a previously denied claim, the veteran must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  In considering whether a claim may be reopened, a two-
step analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, the 
Board determines that the claimant has produced new and material 
evidence is the claim deemed to have been reopened and the case 
must then be evaluated on the basis of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New 
and material evidence is defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  

The first step in the two-step analysis involves two questions:  
(1) is the newly presented evidence "new," that is, not 
previously submitted to agency decisionmakers, and not cumulative 
or redundant; and (2) is the newly presented evidence 
"material," that is, does it bear directly and substantially 
upon the specific matter under consideration, and is it so 
significant that it must be considered in order to fairly decide 
the merits of the claim?  

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
United States Court of Veterans Appeals (since March 1, 1999, the 
United States Court of Appeals for Veterans Claims or Court) 
stated that there is now a three step test to apply when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Under Elkins, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence of 
record in support of the claim, and presuming its credibility, 
the claim as reopened is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well-grounded, the 
decisionmakers may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

The evidence added to the record since the April 1995 decision 
includes written opinions from Dr. Desai and two VA physicians 
regarding the presence of PTSD and the etiology of the veteran's 
psychiatric disorder.  Dr. Desai's letters dated October 1996 and 
February 1999 contain his opinion that the veteran has 
psychiatric disorders, including PTSD, which began with traumatic 
events he experienced in service.  The VA physician who evaluated 
the veteran in May 1997, January 1998, and December 1998 opined 
that a mental disorder, in the form of a bipolar disorder, was 
initiated by distress the veteran experienced aboard ship.  A 
second VA physician, who evaluated the veteran in February 1999, 
also concluded that symptoms described during the veteran's 
hospitalization in service were consistent with a currently 
manifested bipolar disorder.  The foregoing evidence added since 
April 1995 is neither cumulative nor duplicative, but bears 
directly and substantially upon the subject matter under 
consideration, namely whether the veteran has an acquired 
psychiatric disorder, to include PTSD, which is related to 
service.  This evidence is so significant that it must be 
considered to fairly decide the merits of the claim and is, 
therefore, material.  New and material evidence having been 
submitted, the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim for 
service connection to be well-grounded, there must be competent 
medical evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  


The Court has also noted that after determining that the claimant 
has submitted a well-grounded claim, there are three requisite 
elements for eligibility for service connection for PTSD: (1) A 
current, clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed inservice stressor. Cohen v. Brown, 10 
Vet. App. 128 (1997). See 38 C.F.R. § 3.304(f) (1998).  In this 
regard, the Court has stated that a "clear diagnosis" should be 
at minimum, an "unequivocal" one. Cohen, at 139.


In this case, there are current diagnoses of psychiatric 
disorders, to include PTSD.  The record demonstrates that the 
veteran underwent psychiatric evaluation during service and was 
discharged as "unsuitable" for service, and the record contains 
the veteran's own contentions and testimony about his experiences 
during service.  Several physicians have also related his 
psychiatric disorder(s) to service.  Therefore, all three 
elements of a well-grounded claim are shown with regard to the 
claims of service connection for an acquired psychiatric 
disorder, to include PTSD, and for PTSD.  

The Board notes that the reopening of the claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
raises a due process issue which was addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, 
the Board must consider whether addressing the veteran's claim on 
a de novo basis would prejudice the veteran as that issue was not 
considered by the RO.  However, as the claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
is being resolved in the veteran's favor, any potential prejudice 
to him will be rendered moot.  

Additionally, the Board concludes that the claims at issue have 
been adequately developed to permit fair adjudication and the 
duty to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a).  (In this regard, the Board 
notes that the case was remanded in April 1993 for additional 
evidentiary development.)  The veteran contends that an acquired 
psychiatric disorder, to include PTSD, began in service when he 
feared being injured or killed while serving aboard an ammunition 
ship.  It is undisputed that he served aboard an ammunition ship.  
The service medical records confirm that he was involved in 
fights, aggressive reaction was diagnosed in service, and he was 
discharged as unsuitable for service.  Since service, the veteran 
has undergone VA and private psychiatric treatment.  Two VA 
examiners, one of whom evaluated the veteran on several 
occasions, as well as a private examiner, have concluded that the 
veteran has an acquired psychiatric disorder, to include PTSD, 
and VA and private examiners have opined that the veteran's 
psychiatric disorders, to include PTSD, began in or are related 
to his experiences in service.  The record reflects that the 
veteran has continuously complained of his fear of serving on an 
ammunition ship and his complaints and the records were 
considered in evaluating his disorder.  We recognize that the 
veteran did not serve in combat and he has not contended 
otherwise; however, there is competent medical evidence of record 
relating the veteran's psychiatric disorder to his service on an 
ammunition ship and that service is verified by the record.  The 
examiner in November 1996 who discounted his complaints as 
paranoia also commented that there had been no life-threatening 
stressor because he did not serve in combat.  Participation in 
combat is not a requirement, rather it is the presence of a 
verified stressor which has been linked to PTSD.  38 C.F.R. 
§ 3.304 (f).  The veteran has testified to his being frightened 
by his shipmates while on the ammunition ship and the 
contemporaneous records from service reflect his problems with 
getting along and getting into fights while on the ship.  We find 
the veteran's testimony to be credible, his service on the 
ammunition ship to be verified, and that there is competent 
medical evidence clearly linking his current psychiatric disorder 
to this experience in service.  Based on the objective evidence 
of record and by resolving any doubt in the veteran's favor we 
can not conclude that a preponderance of the evidence is against 
the veteran's claim for service connection.  Accordingly, the 
Board concludes that the veteran's claim for service connection 
for an acquired psychiatric disorder, to include PTSD, should be 
granted.  


ORDER

The claim of service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened and is well-grounded.  

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.  



		
	S.L. COHN
	Member, Board of Veterans' Appeals


 

